DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, and 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Independent claims 1 and 3 were amended to recite 1) a plurality of rod bodies with a gap between each other, 2) the rod bodies are disposed with an apex of the wedge-shaped facing the discharge port side, and 3) the rod bodies comprise a plurality of first rod bodies arranged above discharge port the rod bodies comprise a plurality of first rod bodies arranged above the discharge port in the first direction or the second direction, and a plurality of second rod bodies arranged shifted from the plurality of first rod bodies in the first direction or the second direction, between the plurality of first rod bodies and the substrates. These amendments necessitated the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1,3, 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,978,316 in view of Arai et al (US 6,199,568).
Regarding claims 1 and 3:	The reference application claims a treatment tank (processing tank), a gas supply part (pipe) with a discharge port (inherent as the gas supply part supplies air bubbles) a structure must be present to ensure the supply is performed., a rod bodies (chemical supply part) which is above the gas supply part see claim 1 of the patent.
The patent fails to teach that a cross sectional shape of the rod body of the reference application is a wedge shape.
The prior art of Arai et al teaches a treating tank with injection  pipes (rod bodies). See Fig. 18B, col. 10 lines 1-6, col. 11 lines 24-29, and col. 12 lines 5-10  Arai et al teaches an injection pipe 1C with a triangular cross section interpreted as a wedge shape. The motivation to modify the rob bodies of the patent with a wedge shape is that the wedge shape provides the optimal desired flow pattern. Thus, it would have been obvious for one of ordinary skill in the art 

Regarding claims 6-9: See claim 1 of the patent which teaches the plurality of rod bodies that can delineated into a first and second plurality of rod bodies (see the discussion of paired chemical supply parts) and how they are oriented in a horizontal direction. See claim 1 of the patent addresses that the substrates, gas supply parts, and chemical supply parts are located relative one another.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,978,316 in view of Arai et al (US 6,199,568) as applied in claims 1,3, 6-9, and in further view of Smiltneek et al (US 8,020,839).

This is a provisional nonstatutory double patenting rejection.
The claims of the patent as modified by the prior art of Arai et al were discussed above.
	The combination of patent as modified by the prior art of Arai et al fails to teach the plurality of rod bodies are arranged in a grid.
The prior art of Smiltneek et al teaches modular system for fluid dispersion. See the paragraph that joins column 4 line 62 – col. 5 line 18 and teaches the rod bodies (modular system) that are oriented in a grid. Orienting the rod bodies in a grid as suggested by Smiltneek et al enhances the distribution of air bubbles to the chemical solution and thus enhances the distribution of chemical fluid to the substrate. Thus, it would have been obvious for one of 

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,978,316 in view of Arai et al (US 6,199,568) as applied in claims 1,3, 6-9, and in further view of Kim et al (US 7,807,017).

See claim 1 of the patent wherein it is recited that the substrates are provided in plural and arranged to stand substantially vertically in the processing tank.
The combination of patent as modified by the prior art of Arai et al do not specifically recite the rod body is fixed to a lifter. 
The prior art of Kim et al teaches a substrate treating apparatus. 
See the lifter (cassette 120) of Kim et al which is illustrates in the Figures of Kim et al and discussed in col. 3 line 32- col. 4 line 9. Note that Kim et al further teaches the cassette is connected to the porous plate 140 (a fluid distribution structure) to simplify the apparatus and to ensure that the wafers are uniformly treated regardless of their location in the lifter.
The motivation to further modify combination of patent as modified by the prior art of Arai et al that the substrates are amply support by a lifter as suggested by the prior art of Kim et al which teaches that lifters are used in the treatment tanks to support and transport a plurality of wafers. Note that Kim et al further teaches the cassette is connected to the porous plate 140 (a fluid distribution structure) to simplify the apparatus and to ensure that the wafers are uniformly treated regardless of their location in the lifter. Thus, it would have been obvious for one of ordinary skill in the art of the claimed invention to amply support the plurality of substrates of 

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,978,316 in view of Arai et al (US 6,199,568) as applied in claims 1,3, 6-9, in further view of Molinaro (US 5,082,518). 

Regarding claim 12:	The combination of patent as modified by the prior art of Arai et al fails to teach the widths of the second rod bodies are smaller than those of the first rod bodies.
The prior art of Molinaro teaches a sparger plat with tubes 26, 28 (rod bodies) with holes of differing sizes and widths. See col. 2 lines 24 – col. 3 line 11. The motivation to provide rod bodies with differing widths allows for the optimization of the fluid distribution of process fluid to the wafer. The design of having the second rod bodies be smaller than the first rod bodies is a matter of design choice barring a showing of criticality as the design of the rod bodies will enhance/optimize the fluid flow path and allow control of fluid distribution. Thus, it would have been obvious for one of ordinary skill in the art of the claimed invention to design the widths of the second rod bodies are smaller than those of the first rod bodies of the combination of patent as modified by the prior art of Arai et al as suggested by the prior art of Molinaro.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abiko et al (US 7,243,911) in view of Arai et al (US 6,199,568).
The prior art of Abiko et al teaches a substrate treating apparatus. 
Regarding claims 1. A substrate treatment apparatus comprising: a treatment tank 1 to store a chemical solution to treat a substrate W, a pipe 4 having a discharge port (see them depicted in Fig. 4 of Abiko et al ) through which an air bubble is discharged from a bottom of the treatment tank toward the substrate, and a plurality of rod bodies which includes bubblers 3, 5, 7, 9 and  35, disposed between the discharge port and the substrate to divide the air bubble.  See the Figures of Abiko et a where the plurality of rod bodies are depicted as 3, 5, 7, 9, and 35.

The prior art of Abiko et al fails to teach that a cross sectional shape of the rod body is a wedge shape.
The prior art of Arai et al teaches a treating tank with injection  pipes (rod bodies). See Fig. 18B, col. 10 lines 1-6, col. 11 lines 24-29, and col. 12 lines 5-10  Arai et al teaches an injection pipe 1C with a triangular cross section interpreted as a wedge shape. The motivation to modify the rob bodies of the patent with a wedge shape is that the wedge shape provides the optimal desired flow pattern. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the rob bodies of the patent with a wedge shape is that the wedge shape provides the optimal desired flow pattern.
Regarding claims 3. The substrate treatment apparatus according to claim 1, wherein a plurality of substrates are arranged along a first direction and are held in the treatment tank, and a plurality of rod bodies extend in a second direction orthogonal to the first direction and are arranged along 

Regarding claims 6. The substrate treatment apparatus according to claim 4, wherein the plurality of first rod bodies and the plurality of second rod bodies are arranged along the first direction, and the plurality of substrates are held right above the plurality of second rod bodies. See the Figures of Abiko et al where the plurality of rod bodies are depicted as 3, 5, 7, 9, and 35.

Regarding claim 7. The substrate treatment apparatus according to claim 5, wherein the plurality of first rod bodies and the plurality of second rod bodies are arranged along the first direction, and the plurality of substrates are held right above the plurality of second rod bodies. See the Figures of Abiko et al where the plurality of rod bodies are depicted as 3, 5, 7, 9, and 35.

Regarding claims 8 and 9: See Figs 8, 10, and 11 of Abiko et al where the substrates W are among a plurality of second rob bodies 35. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2019/0259639) in view of in view of Arai et al (US 6,199,568).

Regarding claim 1: Nakaoka et al teaches a treatment tank 40 with a pipe 20a having discharge ports H20a and a plurality of first rod bodies located between the discharge ports H20a of the pipe 20a and the substrates W see Figs. 1 and 3 of Nakaoka et al.
The prior art of Nakaoka et al fails to teach that a cross sectional shape of the rod body is a wedge shape.
The prior art of Arai et al teaches a treating tank with injection  pipes (rod bodies). See Fig. 18B, col. 10 lines 1-6, col. 11 lines 24-29, and col. 12 lines 5-10  Arai et al teaches an .

Claims 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2019/0259639)  in view of Arai et al (US 6,199,568) as applied to claim 1 above, and in further view of Abiko et al (US 7,243,911).
The teachings of Nakaoka et al in combination of Arai et al were discussed above. Especially that Nakaoka et al teaches a treatment tank 10 with a pipe 20a having discharge ports H20a and a plurality of first rod bodies 30a/ second rod bodies 30b located between the discharge ports H20a of the pipe 20a and the substrates W see Figs. 1 and 3 of Nakaoka et al. The combined teachings of Nakaoka et al and Arai et al fails to teach second rod bodies or that the rod bodies are designed as claims in claims 3 and 6-9.
Specifically, the combination of Nakaoka et al and Arai et al fails to teach
Regarding claim 3. The substrate treatment apparatus according to claim 1, wherein a plurality of substrates are arranged along a first direction and are held in the treatment tank, and a plurality of rod bodies extend in a second direction orthogonal to the first direction and are arranged along the first direction.  

Regarding claim 6. The substrate treatment apparatus according to claim 4, wherein the plurality of first rod bodies and the plurality of second rod bodies are arranged along the first direction, and the plurality of substrates are held right above the plurality of second rod bodies.  



Recall the teachings of Abiko et al as recited above. It is noted in Figures 1 and 4 for example there are rod bodies are provided and are designed as bubbler bodies 35 which contain pores and have a rod line shape see col. 7 lines 43-61 and there are bod bodies 3, 5, and 7 that are located between pipe 4 with discharge ports see Fig 3 of Abiko et al.

Regarding claims 8 and 9: See Figs 8, 10, and 11 of Abiko et al where the substrates W are among a plurality of second rob bodies 35. The motivation to modify the design of the rod bodies of  Nakaoka et al to provide second rod bodies and to orient, design and provide the first and second rod bodies as claimed is to enhance the distribution of the air bubbles through the treatment fluid such the distribution is more uniform and efficient as the distribution is various directions relative to the substrate. Thus., it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to design of the rod bodies of  resulting from the combined teachings of Nakaoka et al and Arai et al to provide second rod bodies and to orient, design and provide the first and second rod bodies as claimed and are suggested by Abiko et al in order to enhance the treatment fluid to the wafers.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abiko et al (US 7,243,911) in view of  Arai et al (US 6,199,568) as applied to claims 1, 3, and 6-9 above, and in further view of Smiltneek et al (US 8,020,839).
The combined teachings of Abiko et al and Arai et al were discussed above.

The prior art of Smiltneek et al teaches modular system for fluid dispersion. See the paragraph that joins column 4 line 62 – col. 5 line 18 and teaches the rod bodies (modular system) that are oriented in a grid. Orienting the rod bodies in a grid as suggested by Smiltneek et al enhances the distribution of air bubbles to the chemical solution and thus enhances the distribution of chemical fluid to the substrate. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of resulting from the combined teachings of Abiko et al and Arai et al with orienting the rod bodies into a grid as suggested by Smiltneek et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2019/0259639) in view of  Arai et al (US 6,199,568) applied to claim 1 above, and in further view of Smiltneek et al (US 8,020,839).

The combined teachings of Nakaoka et al and Christenson were discussed above.
The combination fails to teach the plurality of rod bodies are arranged in a grid.
The prior art of Smiltneek et al teaches modular system for fluid dispersion. See the paragraph that joins column 4 line 62 – col. 5 line 18 and teaches the rod bodies (modular system) that are oriented in a grid. Orienting the rod bodies in a grid as suggested by Smiltneek et al enhances the distribution of air bubbles to the chemical solution and thus enhances the distribution of chemical fluid to the substrate. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus resulting .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abiko et al (US 7,243,911) in view Arai et al (US 6,199,568) as applied to claims 1, 3, and 6-9 above, and in further view of in view of Kim et al (US 7,807,017).

See the lifter of Abiko et al which comprises the combination of back plate 103 and support members 105 in Figs 1 and 2 and lifter that comprises 17 and 21 see Fig. 4, lifter that comprises 49, 51 in Figs. 9 and 12.
Abiko et al fails to teach the rod body is fixed to the lifter.
The apparatus resulting from the combined teachings of Abiko et al and Arai et al fails to teach the rod body is fixed to the lifter.
The prior art of Kim et al teaches a substrate treating apparatus. 
See the lifter (cassette 120) of Kim et al which is illustrates in the Figures of Kim et al and discussed in col. 3 line 32- col. 4 line 9. Note that Kim et al further teaches the cassette is connected to the porous plate 140 ( a fluid distribution structure) to simplify the apparatus and to ensure that the wafers are uniformly treated regardless of their location in the lifter.
The motivation to further modify the combined teachings of Abiko et al and Arai et al is to clearly state that the substrates are amply support by a lifter as suggested by the prior art of Kim et al which teaches that lifters are used in the treatment tanks to support and transport a plurality of wafers. Note that Kim et al further teaches the cassette is connected to the porous plate 140 (a fluid distribution structure) to simplify the apparatus and to ensure that the wafers .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2019/0259639) in view of  Arai et al as applied to claim 1 above, and in further view of in view of in view of Kim et al (US 7,807,017).

See lifter 60 in Fig. 9 and described in [0074] and [0075] of Nakaoka et al.
Nakaoka et al fails to teach the rod body is fixed to the lifter.
The apparatus resulting from the combined teachings of Nakaoka et al and Arai et al fails to teach the rod body is fixed to the lifter.
The prior art of Kim et al teaches a substrate treating apparatus. 
See the lifter (cassette 120) of Kim et al which is illustrates in the Figures of Kim et al and discussed in col. 3 line 32- col. 4 line 9. Note that Kim et al further teaches the cassette is connected to the porous plate 140 (a fluid distribution structure) to simplify the apparatus and to ensure that the wafers are uniformly treated regardless of their location in the lifter.
The motivation to modify the claims of the combined teachings of Nakaoka et al and Arai et al is to clearly state that the substrates are amply support by a lifter as suggested by the prior art of Kim et al which teaches that lifters are used in the treatment tanks to support and transport a plurality of wafers. Note that Kim et al further teaches the cassette is connected to the porous plate 140 (a fluid distribution structure) to simplify the apparatus and to ensure that the wafers .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abiko et al (US 7,243,911) in view of Arai et al (US 6,199,568) as applied to  claims 1, 3, and 6-9 above, and in further view of Molinaro (US 5,082,518). 
The combined teachings of Abiko et al and Arai et al were discussed above. The combined teachings of Abiko et al as modified by Arai et al fails to teach the widths of the second rod bodies are smaller than those of the first rod bodies.
The prior art of Molinaro teaches a sparger plat with tubes 26, 28 (rod bodies) with holes of differing sizes and widths. See col. 2 lines 24 – col. 3 line 11. The motivation to provide rod bodies with differing widths allows for the optimization of the fluid distribution of process fluid to the wafer. The design of having the second rod bodies be smaller than the first rod bodies is a matter of design choice barring a showing of criticality as the design of the rod bodies will enhance/optimize the fluid flow path and allow control of fluid distribution. Thus, it would have been obvious for one of ordinary skill in the art of the claimed invention to design the widths of the second rod bodies are smaller than those of the first rod bodies of Abiko et al as modified by Arai et al as suggested by the prior art of Molinaro.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2019/0259639)  in view of Arai et al as applied to claim 1 above, and in further view of Molinaro (US 5,082,518). 

The combined teachings of Nakaoko et al and Arai et al fails to teach the widths of the second rod bodies are smaller than those of the first rod bodies.
The prior art of Molinaro teaches a sparger plate with tubes 26, 28 (rod bodies) with holes of differing sizes and widths. See col. 2 lines 24 – col. 3 line 11. The motivation to provide rod bodies with differing widths allows for the optimization of the fluid distribution of process fluid to the wafer. The design of having the second rod bodies be smaller than the first rod bodies is a matter of design choice barring a showing of criticality as the design of the rod bodies will enhance/optimize the fluid flow path and allow control of fluid distribution. Thus, it would have been obvious for one of ordinary skill in the art of the claimed invention to design the widths of the second rod bodies are smaller than those of the first rod bodies of Nakaoko et al, Arai et al, and as suggested by the prior art of Molinaro.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716